 
IN THE CIRCUIT COURT OF THE ELEVENTH
 
JUDICIAL CIRCUIT IN AND FOR MIAMI-
 
DADE COUNTY, FLORIDA
     
GENERAL JURISDICTION DIVISION
     
CASE NO. 08-60157 (CA-15)



MIAMi-DADE COUNTY, a
Political subdivision of the State
of Florida,
Petitioner,


vs.


FLORIDA GAMING CENTERS, INC.,
d/b/a Miami Jai Alai, Inc., d/b/a W.J.A.
Realty, Inc., and City National Bank of
Miami, a Florida banking Corp., as
Trustees under Land Trust #5003471,
Dated January 1, 1979


Defendants.
_____________________________________/


SETTLEMENT AGREEMENT
AS TO PARCEL NO. 155 AND PARCEL NO. 155TCE


It is stipulated and agreed by and between the Petitioner, MIAMI-DADE COUNTY, a
political subdivision of the State of Florida, and the Defendant, FLORIDA GAMING
CENTERS, INC,.. d/b/a Miami Jai Alai, Inc., d/b/a W.J.A. Realty, Inc., and CITY
NATIONAL BANK OF FLORIDA, a Florida banking corporation; f/k/a City National
Beak of Miami, a Florida banking corporation as Trusties under its Land Trust
#5003471, dated January 1, 1979
 
OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 



 
Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 2



(Owners of Parcel No. 155 and Parcel 155 TCE) that:
 
1.  Parties hereto waive trial by fury in the above-styled cause and consent to
the immediate entry of a Finial Judgment ratifying the vesting of fee simple
title as to Parcel No. 155 and a Temporary Construction Easement, Parcel 155
TCE, for a period of four years beginning on the date Miami-Dade County acquires
title to the Parcel and possession of the temporary construction easement, as
same are described in the Petition in County Eminent Domain Proceeding.
Miami-Dade County shall require in its contract for construction of this segment
of Metrorail that the contractor shall coordinate with Florida Gaming Centers,
Inc., its successors or assigns, to provide safe aid suitable pedestrian and
vehicular access in accordance with generally accepted traffic engineering
standards at all times during construction to the northwesterly remainder of the
parent tract.
 
2.  The amount of $1,014,300.00 represents full and complete compensation for
the acquisition of fee simple title as to Parcel No. 155, a portion of the
parent tract which is hereinafter referred to as the “Jai Alai Property,”
together with Parcel 155 TCE, a temporary construction easement for four (4)
years duration on the Jai Alai Property, all as legally described and depicted
on Composite Exhibit “A” attached hereto and incorporated herein by reference,
said full and complete compensation inclusive of any and all damages, interest,
costs, expert fees and statutory attorney’s fees.
 
3.  In furtherance of this settlement .the panics agree as follows:
 
a.  The County, in, exchange for the acquisition of Parcels 155 and 155TCE, as
provided in paragraph 2 hereinabove, will convey to the Florida Gaming Centers,
Inc., its successors or assigns, the 10.982 acre parcel of land immediately to
the east of the Jai Alai Property and adjacent to the western right-of way line
for NW 37th Avenue, and inclusive of former NW 34th Street right-of-way, if
vacated, all as legally described in Exhibit “B” and depicted on Exhibit “C”
attached hereto and incorporated herein by reference, and hereinafter referred
to as the “Aviation Land.”
 
OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 

Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 3

 
(1)  The value of the Aviation Land together with the closure of or air rights
easement grant over N.W. 37th Avenue is agreed between the parties hereto to be
$16,742,145.00 (Aviation Parcel”).  Therefore, the difference in value owed by
Florida Gaming Centers, Inc., its successors or assigns, to the County for the
exchange of the Jai-Alai Property for the Aviation Parcel is $15,727,845.00. All
calculations of value contained herein are based on a premium over appraised
values in order to account for the increase in value for either the closure of
or an air rights easement grant over N.W. 37th Avenue.
 
(2)  Florida Gaming Centers, Inc., its successors or assigns, have the option at
the Initial Closing, as provided in subsection (3) hereinbelow, of paying the
full amount of $15,727,845.00 or based on a 10% down payment of $1,572,785.00,
finance the remaining $14,155,060.00 with the County at a fixed rate of 7.25
percent amortized for a. term of 15 years, until said principal amount of
$14,155,060.00 is fully paid; provided, however, that calculations as for down
payment amount will be adjusted in accordance with any changes to the total
amount owed to Miami-Dade County under subsection (3) hereinbelow. In addition,
any further potential adjustments to the amounts stated in this section shall be
made strictly in accordance with the relevant sections of this Settlement
Agreement concerning such potential adjustments provided herein below.

OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 

Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 4


(3) At the time of the Initial Closing, which shall take place at the office of
the Miami-Dade County Attorney within thirty (30) days after Final Judgment is
entered, the approximately 2,283 acres depicted on Exhibit “D” attached hereto
of the approximately 10.982-acre Aviation Land that is currently leased by the
Florida Gaming Centers, Inc., its successors or assigns, plus the Northwest
portion of the previously closed NW 35th Street abutting the leased property,
will be convoyed by County Deed to Florida Gaming Canters, Inc., its successors
or assigns. The remaining approximately 8.7 acres will be closed in escrow until
the Miami River Dredging Project is complete and said 8.7 acre parcel of land
can be conveyed unencumbered and free and clear of environmental contamination
to the extent that there is no liability on account of environmental
contamination and that environmental contamination will not preclude the
issuance of any legally permissible building permits. Should Florida Gaming
Centers, Inc., its successors or assigns, elect to finance this exchange, it
shall only be required at the Initial Closing to make a 10% down-payment not to
exceed $348,000.00 and subsequent installment payments on 20% of the financed
exchange price until the escrowed County Deed to the remaining property is
delivered from escrow to Florida Gaming Centers, Inc., its successors or
assigns. Under no circumstances shall Florida Gaming Centers, Inc., its
successors or assigns, as a result of this bifurcated closing, be required to
pay a total dawn payment of more than 10% of the final full amount to be paid
for the Aviation Parcel; that is, at the Final Closing, Florida Gaming Centers,
Inc., its successors or assigns, shall make an additional down payment of no
more than 10% of the remaining amount of money owed for the Aviation Parcel, so
that no more than 10% of the entire final value of the Aviation Parcel shall be
paid as a down payment. Florida Gaming Centers, Inc., its successors or assigns,
shall execute an appropriate first mortgage and promissory note without any
prepayment penalty on the initial financed amount.

OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 

Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 5

 
b.  Prior to any Final Closing on the Aviation Parcel, a resolution will be
presented to the Board of Miami-Dade County Commissioners (the “Board”) within
ninety (90) days of the date of Initial Closing for the closure of a remnant
right-of-way designated as NW 34th Street between it NW 37th Avenue and NW 36th
Avenue contained entirely within the Aviation Parcel, measuring 28,520 square
feet, as depicted in Exhibit “E” attached hereto and representing $998,200,00 of
the $16,742,145.00 value of the Aviation Parcel.  Should the board vote to deny
the closure of NW 34th Street, $998,200.00 would be deducted from the price to
be paid by Florida Gaming Centers, Inc., its successors or assigns, for the
Aviation Parcel.
 
c.  After the Initial Closing on the 2,283-acre portion of the Aviation Parcel,
a resolution shall be presented to the Board ft the closure of NW 37th Avenue
between NW 36th Street and NW South River Drive subject to attaining a perpetual
utility easement for existing and future utilities, including construction,
maintenance and access for the entire length and width of said NW 37th Avenue
right-of-way. This easement is subject to the existing encroachments on N.W.
37th Avenue as depicted on the attached Exhibit “F” (consisting of the chain
link fence and an aerial portion of the building which currently cantilevers
over N.W. 37th   Avenue sidewalk), unless and until such encroachments are
removed. The County agrees to provide 30-days written notice to Florida Gaming
Centers, Inc., its successors or assigns, as to any improvements that are
initiated by the County within the easement area, except if it is an emergency
situation.

OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 

Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 6

 
d.  Prior to any Final Closing on the Aviation Parcel, a resolution will be
presented to the Board within ninety (90) days of the date of Initial Closing
for the closure of N.W. 37th Avenue.  The resolution presented to the Board for
the closure of N.W. 37th Avenue shall include a contingency that if Florida
Gaming Centers, Inc., its successors or assigns, fails to close in accordance
with 3.a.(3) hereinabove, on the remainder of the 10.982-acre Aviation Parcel or
fails to make payments to satisfy any County or third-party financing on all or
a portion of the 10.982 acre site in accordance with the to be agreed upon first
mortgage and promissory note terms and payment schedule(s), then any portion of
N.W. 37th Avenue that was closed as provided in paragraph 3(c) above, shall
revert of the County, and the County Shall have the option, in its sole
discretion, to re-open N.W. 37th Avenue as right-of-way provided, however, if
Florida Gaming Centers, Inc., its successors or assigns, has completed
construction of any improvements within the air rights above N.W. 37th Avenue,
then Florida Gaming Centers, Inc., its successors or assigns, shall retain an
air rights easement over N.W. 37th Avenue; however, County shall retain and my
pursue any other legal right and remedy to enforce this Settlement Ageemrent, as
well as any and all financing agreements, including but not limited to, the
right to foreclose its first mortgage(s) and promissory note(s) in the Aviation
Parcel.
 
(1)  Should the Board determine a need expand NW 36th Avenue between NW 36th
Street and NW North River Drive, Florida Gaming Centers, Inc., its successors or
assigns, shall dedicate a 20 foot-wide by 812 foot long strip of land from the
eastern edge of the Aviation Parcel as depicted in Exhibit “G” attached hereto,
to accommodate art eighty (80’) foot right-of-way which may, at the County’s
sole and exclusive discretion, be constructed in the future. In addition,
Florida Gaming Centers, Inc., its successors or assigns, shall pay the costs of
design, land acquisition and construction for said NW 36th Avenue road expansion
as well as any required utility relocations and land acquisitions from other
properties; provided, however, Florida Gaming Centers, Inc., its successors or
assigns, shall pay no more than $5,700,000.00 for said costs.  The County shall
decide if it will expand N.W. 36th Avenue no later than 36 months after the
Board votes to close N.W. 37th Avenue.
 
(a)  Florida Gaming Centers, Inc., its successors or assigns, shall pay up to
the maximum of $5,700,000 as drawdowns based on the following schedule:

OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 

Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 7


(1)  10% of $5,700,000 to be paid at the time the County decides to expand N.W.
36th Avenue, but no earlier than July 1, 2010;
 
(2)  15% of $5,700,00 to be paid at the time the County issues a Notice to
Proceed to the contractor chosen to construct N.W. 36th Avenue;
 
(3)  45% of $5,700,000 to be paid when the contractor has drawn down 50% of the
construction contract amount; and
 
(4)  30% of $5,700,000 to be paid upon completion of construction; provided,
however, Florida Gaming Centers, Inc., its successors or assigns, shall only be
liable for actual expenditures for acquisitions, designs and construction up to
the total of $5,700,000.  In the event Florida Gaming Centers, Inc., its
successors or assigns, have paid the County more than the actual expenditures
for acquisition, design and construction N.W. 36th Avenue, then the County shall
reimburse that overpayment with thirty (30) days of determining that such
overpayment has occurred.
 
(b)  If the County fails to complete construction of N.W. 36  Avenue within ten
(10) yearn from the effective date of the road closing resolution passed by the
Board closing N.W. 37 Avenue, then Florida Gaming Centers, Inc., in successor or
assigns, shall not be required to pay any costs whatsoever associated with the
expansion of N.W. 36th Avenue or if already paid shall be entitled to a
reimbursement of that $5,700,000.00 from the County.
 
(c)  If Miami-Dade County fails to convey the Aviation Parcel to Florida Gaming
Centers, Inc., its successors or assigns, or fails to close N.W. 37th Avenue,
then Florida Gaming Centers, its successors or assigns, shall not be required to
dedicate any land for an expansion of N.W. 36th Avenue nor pay the $5,700,000.00
provided for herein for the expansion of N.W. 36th Avenue.

OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 
 
Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 8

 
(2)  However, should the Board vote to deny the closure of that portion of NW
37th Avenue, provided in paragraph 3 (c) hereinabove, then the County shall
grant forthwith Florida Gaming Centers, Inc., its successors or assigns, a
perpetual air rights easement above the length and width of the NW 37th Avenue
right-of-way for its use for the construction of building improvements in
furtherance of its business operations.
 
(a)  With the grant of only an air rights easement over NW 37th Avenue, the
premium paid for the Aviation Parcel would then be reduced and the Aviation
Parcel valued at $13,872,063.00.
 
(1)  With the grant of only an air rights easement over NW 37th Avenue, the
County may require Florida Gaming Centers, Inc., its successors or assigns., to
dedicate an additional ten (10) foot of right-of-way from the Aviation Parcel,
said required dedication, legally described and shown on attached composite
Exhibit “H” for proposed improvements to NW 37th Avenue.  This would further
reduce the square footage of the Aviation Parcel by 3,180 square feet, thereby
reducing the value of the Aviation Parcel to $13,779,843.00.   Florida Gaming
Centers, Inc., its successors or assigns, are not and shall not be entitled to
any compensation from the County whatsoever far said dedication.
(2)  In the event the NW 34th Street right-of way is not closed, the Aviation
Parcel value would be further reduced by $827,080.00 to $12,952,763.00.
 
(b)  The minimum for vertical height requirements for the easement shall meet or
may exceed State and local building code requirements for the type and kind of
structure or building to be constructed over the N.W. 37th Avenue right-of way.
 
(c)  Any construction in the air rights easement area shall be subject to the
Miami-Dade County Public Works permitting process.

OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 

Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 9

 
4.  Florida Gaming Centers, Inc., its successors or assigns, shall cause the
Florida Power and Light Company easement attached hereto as composite Exhibit
“I” to be executed at the time of the Initial Closing.  Miami-Dade County and/or
Florida Power and Light shall pay at Initial Closing to Florida Gaming Centers,
Inc., its successors or assigns, the sum of $171,045.00 for the 6,516 square
foot Florida Power and Light easement depicted in Composite Exhibit “I”.
 
5.  The escrowed deed shall be delivered to Florida Gaming Centers, Inc., its
successors or assigns, at a Final Closing to be mutually agreed upon by the
parties hereto, with the appropriate legal description as established by
subsequent events contemplated herein after the Initial Closing.  Florida Gaming
Centers, Inc., its successors or assigns, if it has chosen to finance the
acquisition of the Aviation Parcel shall pay an additional 10% down payment
based on the final purchase price as determined in accordance with this
Settlement Agreement less the amount paid and financed in the Initial Closing.
All appropriate first mortgage and promissory note shall be executed by Florida
Gaming Centers, Inc., its successors or assigns, for the Final Closing.  This
Final Closing shall take place after the remainder of the Aviation Parcel is
released by the United States Army Corps of Engineers and free and clear of
environmental contamination in compliance with Section 3a. (3) hereinabove;
however, the Final Closing shall occur no later than 60 days from such release
compliance, or July l, 2010, whichever is later: provided, Florida Gaming
Centers, Inc., its successors or assigns, may elect to close at an earlier date
than July 1, 2010.

OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 

Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 10

 
a.  The parties agree that a subsequent deed conveying the entire Aviation
Parcel as same is ultimately determined by the parties may, upon mutual consent,
be substituted for the escrowed County Deed and initial County Deed.
 
b.  The parties also agree that the debt on the entire Aviation Parcel may be
consolidated under a single first mortgage and promissory note evidencing the
total remaining debt.  Payments on such consolidated mortgage shall be paid as
follows: one lump sum based on accrued monthly interest and principal at the end
of the first year, unless Jai-Alai has initiated its slot machine operation,
then in that event, payments of principal and interest all be paid monthly.
 
6.  Florida Gaming Centers, Inc., its successors or assigns, shall pay at the
Initial Closing all delinquent and due taxes as well as any liens and
encumbrances on Parcel 155.
 
7.  It is stipulated and agreed by the parties that this Settlement Agreement is
subject to approval of the Board of County Commissioners of Miami-Dade County,
Florida, Citizens Independent Transportation Trust and the Federal Aviation
Administration.  Final Judgment shall not be submitted to the Court until after
Final approvals provided for herein are received.
 
8.  The County and Florida Gaming Centers, Inc., its successors or assigns,
agree that in the event that either party fails or refuses to go forward with
the initial Closing, then either party may elect, without objection by the other
party, within 15 days thereof to seek to enforce this Settlement Agreement or
declare this Settlement Agreement and subsequent Final Judgment entered thereon,
null and void, and pursue under the Petition filed herein a determination of
full compensation for the taking of Parcels 155 and 155 TCE pursuant to Chapters
73 and 74, Florida Statutes.
 
OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 
 
Miami-Dade County v. Florida Gaming Centers, et al.
 
Case No. 08-60157(CA-15)
 
Page No. 11

 
9.  The County and Florida Gaming Centers, Inc., its successors or assigns,
agree that each and all parties hereto shall bear their own attorney’s fees,
expert fees and costs.
 
DATED this 3rd day of February, 2009.


Respectfully Submitted,
 
R.A. CUEVAS, JR.
Miami-Dade County Attorney
Stephen P, Clark Center
111 N.W. 1” Street, Suite 2810
Miami, Florida 33128
   
By:
   
Thomas Goldstein
 
Assistant County Attorney
 
Florida Bar No. 180724
 
Phone: (305) 375-5151
 
E-mail: GOLD2@miamidade.gov
   
FLORIDA GAMING CENTERS, INC.,
d/b/a Miami Jai Alai, Inc., d/b/a
W.J.A. Realty, Inc., and
City National Bank of Florida banking
Corporation, f/k/a City National
Bank of Miami, Florida banking
Corporation as Trustee under Land
Trust #5003471, dated January 1, 1979
   
By:
   
W. Bennett Collett, Jr., President
 
of Florida Gaming Centers
   
BRIGHAM MOORE, LLP
2525 Ponce de Leon Boulevard
Suite 625
Coral Gables, Florida 33134-6051
   
By:
   
Robert C. Byrne, Esquire
 
Attorney for Florida Gaming Centers,
 
Inc., d/b/a Miami Jai Alai, Inc.,
 
d/b/a W.J.A. Realty Inc.


 
OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
TELEPHONE (305)275-5151
 
 

--------------------------------------------------------------------------------

 
